In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (Slobod, J.), dated February 27, 2004, which granted the motion of the defendant Bell & Gossett Company for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The defendant Bell & Gossett Company (hereinafter B & G) established its prima facie entitlement to summary judgment with competent evidence that the products it manufactured, to which the plaintiff was exposed, did not contain asbestos, and therefore could not have contributed to the cause of the plaintiffs injury (see Matter of New York City Asbestos Litig., 216 AD2d 79 [1995]). Since the plaintiff did not raise a triable issue of fact in opposition, the motion of B & G for summary judgment was properly granted and the complaint was properly dismissed insofar as asserted against it (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Schmidt, J.E, Santucci, Luciano and Rivera, JJ., concur.